COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                     MEMORANDUM ORDER

Appellate case name:      In the Interest of A.F. aka A.N.F. v. Department of Family and
                          Protective Services

Appellate case number:    01-20-00722-CV

Trial court case number: 2018-05250J

Trial court:              313th District Court of Harris County

       On February 3, 2021, appellant’s counsel filed a third motion for extension of time to file
the appellant’s brief in this accelerated appeal from a decree of parental termination. In this
motion, counsel indicated that she “became ill with CoVid19 on or about December 29,2020 and
has only recently returned to work on a full-time schedule.” She asked for the brief to be due on
February 5, 2021. No appellant’s brief has been filed.
       The motion for extension of time is granted. The appellant’s brief is due Monday,
March 8, 2021. No further extensions of time will be granted absent extraordinary
circumstances.
       The Court is generally aware that COVID-19 can cause lingering health issues in some
individuals. We are also cognizant of the legal rights of the parent in an accelerated, priority
appeal of a decree terminating parental rights in a case filed by a governmental entity.
Accordingly, counsel for the appellant is ordered to inform this Court by Monday, March 8,
2021 if she is unable to continue representing the parent in this appeal so that this Court may
make further orders to protect the legal rights of the parent-appellant.
       It is so ORDERED.

Judge’s signature: _____/s/ Peter Kelly_____
                    Acting individually  Acting for the Court


Date: ___March 3, 2021_____